 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 1 of 23




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,         )
                                  )
     Plaintiff,                   )
                                  )
     -vs-                         )   Case No. CR-17-239-D
                                  )
JERRY DRAKE VARNELL,              )
                                  )
     Defendant.                   )




                           * * * * * * *
                     TRANSCRIPT OF PROCEEDINGS
                    HAD ON FEBRUARY 21, 2019,
             BEFORE THE HONORABLE TIMOTHY D. DeGIUSTI
                  U.S. DISTRICT JUDGE, PRESIDING
                             AND A JURY
                           * * * * * * *


                           RULE 29 MOTION




Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription.


                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 2 of 23




                       A P P E A R A N C E S


ON BEHALF OF THE GOVERNMENT:
    Mr. Matt Dillon
    Mr. Mark R. Stoneman
    Assistant United States Attorneys
    U.S. Attorney's Office
    210 West Park Avenue
    Suite 400
    Oklahoma City, Oklahoma 73102


ON BEHALF OF THE DEFENDANT:
    Ms. Marna S. Franklin
    Franklin Law Firm
    620 N. Robinson Ave.
    Suite 203
    Oklahoma City, Oklahoma 73102
    Ms. Vicki Z. Behenna
    MULINIX GOERKE & MEYER
    210 Park Avenue
    3030 Oklahoma Tower
    Oklahoma City, Oklahoma 73102
    Ms. Laura K. Deskin
    Attorney at Law
    400 N. Walker
    Suite 230
    Oklahoma City, Oklahoma 73102




                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 3 of 23




                      P R O C E E D I N G S
    (The following is an excerpt of the proceedings had on
February 21, 2019, containing the Rule 29 arguments and ruling
of the Court:)
          THE COURT:    All right.
    Ms. Behenna.
          MS. BEHENNA:     Yes, your Honor.     Pursuant to Rule 29,
the defense would move for a directed verdict.         With regard to
the grounds, your Honor, I think that under the case law, the
Court can find entrapment as a matter of law when the elements
have been established of entrapment.
    I think the evidence in this case, your Honor, is clear.
And I want to start first with the -- I mean, obviously, we
know that entrapment has two prongs.       It has an inducement
prong and it has a prong to determine whether or not the
defendant had a predisposition to commit the act.
    And if I begin with the predisposition first, your Honor,
I think the evidence in this case is clear that, other than
the defendant's chatter in October and November of 2016, the
defendant engaged in no conduct on his own to commit this
crime.
    I think that predisposition under Jacobson, that Supreme
Court case, says that the Court or the jury, in determining
predisposition, looks at the defendant's ready and willingness
at the time the agent is first introduced into the activity.

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 4 of 23




    And if that's the case, your Honor, if we look at the
evidence that's been presented in this case, there is no
evidence that the defendant had the ready, willingness, or
even the capability of building any kind of bomb, needless to
say an ANFO bomb.
    I think the evidence in this case was clear that the
defendant would not have been permitted to purchase any kind
of explosive without having a license -- a permit or a
license.
    I think the evidence in this case is clear that even if
the defendant had the desire to try to create explosives --
i.e., det cord, dynamite, and so forth -- it would have been
extremely difficult for him to do that without having
distilleries or other kinds of equipment to be able to create
a homemade explosive.
    The search agents said that they found no evidence of any
of that type of material out on his property.         The point of
that, of course, is important, your Honor, in trying to
determine what his predisposition was.
    Prior to April 24th, when the undercover first went
out -- or even the first part of April after the undercover --
I'm sorry, not the undercover -- but the source, the
informant, was engaged and encouraged by the government to be
involved in this conduct and to make contact with Mr. Varnell,
Mr. Varnell had made no attempt to create a team, had made no

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 5 of 23




attempt to try to get explosives by theft or creation on his
own device.      He had made no other attempts at all that in any
way suggested that he was predisposed to build a bomb.
       As a matter of fact, on April 24th, when Mr. Elisens
makes his first face-to-face visit with Mr. Varnell,
Mr. Varnell tells him, "I've calmed down since then."
       So if we look at his -- Mr. Varnell's predisposition at
the time the government's agents were introduced into this,
Mr. Varnell was engaged in absolutely no criminal activity.
None.    None.    Which is -- well, which leads now to the
inducement part.
       The government, through their agent, through the
undercover, and through the case agent, induced every action
Mr. Varnell took in this case.      Every single action.         They
encouraged him to pick a date.      Time and time again, pick a
date.    We need a date.
       Pick a location.    He vacillated all over the place.
Amarillo, Texas.      First started out in Washington D.C.        And,
at the suggestion of the undercover and Mr. Elisens, landed on
BancFirst.
       At the request of the FBI and the encouragement,
Mr. Varnell was asked to obtain a number of things:          A box
truck.    He never did.    We need barrels.    Mr. Varnell never
did.    We need you to get tape and gloves.      It was only when
the FBI gave him the money and drove him to Walmart was he

                   CHRISTINA L. CLARK, RPR, CRR
                   United States Court Reporter
                200 N.W. Fourth Street, Suite 5419
                  Oklahoma City, Oklahoma 73102
        christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 6 of 23




even able to accomplish that.
       The explosives that were used to build this inert bomb
were all provided by the FBI.      The place to build the bomb was
provided by the FBI.    Each of those things presents evidence
of the government's inducement, i.e., and the defendant's
entrapment to commit this crime.
       Even before that, we know the evidence in this case, your
Honor, was that Mr. Elisens was constantly encouraging and
re-contacting.    It wasn't an information-gathering phase at
all.    They were actively -- "they," the FBI and the undercover
and their source -- were actively involved in inducing
Mr. Varnell to take some action.
       I think the evidence, your Honor, presents entrapment as
a matter of law.    And under -- I believe it's -- well, I lost
the case, your Honor.      It's either Young or it's Wynn -- I
think it is United States vs. Young, which is a Tenth Circuit
case -- the Court can find entrapment as a matter of law.
       I understand if you don't that it becomes a jury
question.    I get that.    But I think that when the government's
conduct is so egregious, the Court can find entrapment as a
matter of law.
       The second point that we would make, your Honor, is to
follow up on the brief that's previously been filed, and that
is asking for a dismissal of this proceeding as a result of
outrageous government conduct.      And I think it's all very well

                   CHRISTINA L. CLARK, RPR, CRR
                   United States Court Reporter
                200 N.W. Fourth Street, Suite 5419
                  Oklahoma City, Oklahoma 73102
        christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 7 of 23




briefed for the Court, and I'm not going to go into a lot of
cases.   But I think it is significant.
    Under United States vs. Dyke, the Tenth Circuit said:
"Excessive government involvement in the creation of a crime
and significant government conduct in coercing the inducement
of the crime can amount to outrageous government conduct."
And, your Honor, we absolutely have this in this case.
    The fact that investigators and law enforcement
introduced themselves into a situation where criminal activity
is ongoing is totally appropriate for information gathering
and to see what people who are involved in criminal activity
are engaged in.    But the government cannot create a crime for
the purpose of prosecuting that defendant.         And that's exactly
what happened here.
    The evidence that I've talked about before, your Honor,
with regard to the various contact and re-contact of
Mr. Varnell, the providing in every way every piece of
evidence, every vehicle, every explosive device, the
government provided all of that to Mr. Varnell.
    If we look to Mr. Varnell's conduct and what the evidence
has been in this case -- and that is Mr. Varnell's conduct
from October/November of 2016 to the time the source is first
introduced -- there is no action on behalf of Mr. Varnell to
commit any crime.    It's just chatter.
    And it might be alarming chatter, your Honor, but the FBI

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 8 of 23




has numerous resources.     They have spent thousands, probably
tens, maybe hundreds of thousands of dollars on this
investigation.
    They had the ability to monitor.         They do it in every
case, monitor individuals that are out there in chat rooms to
see their intent.    They don't make the intent for the person.
They don't make the avenue for the person to commit the crime,
which is what they did in this case.
    On top of all of that, I think the evidence is
uncontroverted that the government's agent routinely provided
marijuana for Mr. Varnell to smoke before he engaged him in
any conversation about any plan or any activity Mr. Varnell
intended to make -- or intended to take.
    I understand it's difficult to control a source.             But
when you have a tape recording of the source bringing an
illegal substance to elicit incriminating statements from an
individual, I find that outrageous.       Maybe it happens once,
but it doesn't happen a second and third time.
    The UCE in this case, your Honor, was absolutely
definitive he would never smoke marijuana with somebody who
was under investigation.
    Your Honor, Mr. Varnell is very susceptible and highly
suggestible to taking action.      I don't know if it's a result
of his mental illness.     I don't know if it's the result of his
youth.   But the government cannot use that suseptibility to

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 9 of 23




create a crime and then prosecute him when he follows their
inducement.
    May I have just a moment, your Honor?
            THE COURT:    Certainly.
    (Brief pause.)
            MS. BEHENNA:    That's all I have.
            THE COURT:    Thank you.
    Government, response?
            MR. DILLON:    Your Honor, if I may, I was prepared to
argue the first motion made here this afternoon.          Mr. Stoneman
was going to take up the previously filed motion that was
reserved.
            THE COURT:    That's fine.
            MR. DILLON:    When we look at predisposition, the
defense contends it was nothing more than chatter.          The
government respectfully disagrees with that.         I think that the
messages are clear.      I think it goes into another one of their
points where they say he had taken no steps.         In fact, the
defendant says, "I think I've found a like-minded person."
    And in that previous message from the fall, Mr. Elisens
had asked him, you know, "like survival or team?"
    And he said, "Team."       And he explained what that meant.
It was for a proactive offensive -- I can't remember the word
he exactly used, but it was to go do something.
    And as far as the calming down statement, the

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 10 of 23




recording -- or the records will speak for itself, but it's
our belief that he doesn't say "I will calm down."          He says,
"It has calmed down."     I think that's obviously in reference
to the environment.     He is referencing the post election.
     But prior to the election, one of Mr. Varnell's very
fears that he expresses to Mr. Elisens is that somebody would
lose interest if there was inactivity.        It's his fear that
things will calm down and there would be inactivity, not that
I'm over it.
     As soon as he is engaged about the potential that there
is somebody that could provide things for this, Mr. Varnell
immediately responds that, you know, "Okay, you know, let's
see what we can do," I think is how he stated it in the
interview, or "That changes everything."
     But there is also the messages again in, I believe,
Government's 203 that reflect his response in the affirmative,
not any unwillingness to do anything.
     And this idea that predisposition is judged at the point
that law enforcement makes contact, I agree once government
makes contact, especially with a source, that person is an
agent of the government from whether it was April 24th,
whether it was March 17th, or even back in January when we
first made contact.     Government doesn't disagree that his
actions, once he's working at that behest, are impugned on the
government.

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 11 of 23




      But the predisposition isn't limited -- and this idea of
readiness and willingness doesn't mean that he has everything
gathered up and he's ready to go.       The law is very clear that
when it comes to entrapment, there is nothing wrong with
agents of the government offering the opportunity, the means,
sometimes it will be referred to as the facilities to
effectuate a crime as long as the person was predisposed to
it.
      Entrapment is only meant to protect those who are truly
innocent in their mind and had no desire to do this.              That's
not what we have here and that's not what the evidence has
shown.
      When we -- the defense said that BancFirst was picked by
the source and by the undercover.       Again, the messages are
clear.    There is a question:    "Why BancFirst?"      It's picked by
the defendant.
      Materials, the barrels are obviously on the property,
whether it was a trash can or other things exhibited, but he
also stated he had a fear of using those because his -- they
would -- it would be readily apparent that they were missing.
      As far as the ammonium nitrate, he even says in the
custodial interview that, Yes, we've got it, we put it on our
fields.   You know, it wasn't found on August 12th.         I don't
know if they're out.     I don't know what it is.       But, again, he
says there's access.     So to say that there is no access on his

                  CHRISTINA L. CLARK, RPR, CRR
                  United States Court Reporter
               200 N.W. Fourth Street, Suite 5419
                 Oklahoma City, Oklahoma 73102
       christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 12 of 23




part, I believe, is a misstatement.
     I understand that they want to argue about whether he
would be willing to use those materials.         I think that's a
different issue and probably just a jury question.
     Ms. Behenna had also mentioned that the defendant was
susceptible and suggestible.      I know that she kind of carved
off back into the motion that was filed previously, but I
think it goes inherently to both, is at this point, whether by
brief, whether by testimony that's at trial, I don't think
there is truly evidence that's been submitted to say that he
is overly susceptible or suggestible to entrapment.
     In fact, the only thing about any mental health that has
been introduced at the trial stage has been that the FBI was
aware of a previous allegation plus what he said in any of the
recordings.
     We don't believe -- we believe that the government has
submitted sufficient evidence to allow the trial to continue
and not have a directed verdict in the matter.
           THE COURT:    All right.    Thank you, Counsel.
     Mr. Stoneman.
           MR. STONEMAN:     Thank you, your Honor.
     Ms. Behenna has argued today that the outrageous conduct
meriting dismissal in this case would include Mr. Elisens'
smoking of marijuana with the defendant.         I would just, as a
preliminary matter, point out that that was not raised in her

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 13 of 23




motion to dismiss for outrageous governmental conduct.
However, obviously, the Court can still consider that.
     Obviously, the government does not -- did not and does
not condone Mr. Elisens' personal marijuana use or his
marijuana use with the defendant.       I would note, however, that
the evidence presented to the jury during the course of this
trial seems to suggest, to the extent that Mr. Varnell got
high with Mr. Elisens, he frankly seemed less inclined to want
to discuss the conduct for which he was charged today.             So, if
anything, that seemed to mitigate any suseptibility.              And, as
Mr. Elisens testified, people generally don't get high on
marijuana and want to bomb things.
     It has not -- we have not -- it was not appropriate for
us to discuss this in front of the jury.         However, to the
extent it was raised in the motion, I would like to discuss
briefly some of the more serious allegations in Mr. Varnell's
motion to dismiss, that being that the government took
advantage of his alleged mental illness.
     And just would like to supplement the record and, as an
officer of the court, advise your Honor that our office,
during the early stages of this investigation, was advised by
persons close to the 2013 investigation that Mr. Varnell had
attempted to raise mental health, and particularly
schizophrenia, as a defense to the charges in his 2013 case.
     Ms. Franklin referenced what she -- I think she called a

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 14 of 23




severe schizophrenic episode happening in 2013.          We have not
heard any evidence of that yet in this trial.          But the
government was informed that Mr. Varnell was found to have
been malingering in 2013 by a psychologist that he, himself,
hired.   And I don't know how early it was in the
investigation, but it was during the investigation.
           MS. BEHENNA:    Your Honor, can I stop right there?
That's not even in evidence.      I don't even know why we're
talking about that.     The Court is to consider the evidence
that's presented, so I object to this entire argument.
           THE COURT:    Well, certainly with respect to the
Rule 29 motion --
           MS. BEHENNA:    Yes, your Honor.
           THE COURT:    -- the Court is to consider the evidence
that's been presented.     I think counsel is now going over to
the outrageous conduct motion and addressing things that were
either raised directly or inferred in the motion and brief
that you filed.
     That's my understanding of his argument.
           MR. STONEMAN:     That is correct, your Honor.         And I'm
not asking you to consider what I'm talking about now for
purposes of trial or purposes of a demurrer in this case.
     But we were provided eventually a copy of that
psychological evaluation where the psychologist, that
Mr. Varnell had hired back in 2013, found and, based on the

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 15 of 23




aggregate of his evaluations, believed that Mr. Varnell is
very likely malingering, which is common in individuals who
are accused of crimes.
     It is believed that Mr. Varnell meets the diagnostic
criteria for malingering and polysubstance abuse.          And the
public hearing of his change of plea, which occurred March 31,
2014, that previous --
           MS. BEHENNA:    Your Honor, again, this is so outside
the record.   And I've looked at my motion briefly.         I haven't
read it cover to cover while he has been talking, but I don't
remember any argument about that.
           MR. STONEMAN:     Your Honor --
           THE COURT:    Counsel.
           MR. STONEMAN:     I'm sorry.    The argument in the brief
was that the government had some awareness that Mr. Varnell
was a paranoid schizophrenic and that word -- phrase "paranoid
schizophrenic" was repeated throughout his motion.          And it was
alleged that we knew or had some reason to know and that we
took advantage of that.
     And so to the extent that they believe that what we knew
about his alleged schizophrenia is relevant to how outrageous
or not outrageous our conduct is, what we knew about his
alleged schizophrenia is relevant.
     And I would advise the Court that at the plea hearing the
District Court for the state -- or for the County of Custer

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 16 of 23




here in Oklahoma inquired of counsel:        Okay -- this is, quote:
Okay.    Now, tell me -- refresh my memory.       I've got this
evaluation.    And what is the function of that evaluation?
Speaking of the psychological evaluation.
     Mr. Seth Adams, who was Mr. Varnell's attorney, said, and
I quote:    We thought we might have a not guilty by reason of
insanity plea, Judge.      But because of the evaluation, we no
longer do.    It's as simple as that.
     And I offer that again, Judge, not for purposes of this
trial but for purposes of the allegation that Mr. Varnell has
raised, that the government should have known that he was,
quote, a paranoid schizophrenic, when, in fact, what we knew
was that he tried to avoid prosecution on a very serious
violent felony crime in 2013, had hired his own psychologist,
who said he was malingering.
           THE COURT:    All right.    Ms. Behenna, page five of
your motion and brief, in the middle of the page, talking
about the facts of the underlying case, you say, "Several
months later, the government, in pursuit of a prosecution,
inserted itself into non-criminal conversations with a
paranoid schizophrenic."
     So you have at least raised that issue in your motion.
            MS. BEHENNA:    Your Honor, I understand that.        But I
am just saying the substance of this entire argument is so far
outside the evidence.      What we do know and what's been

                   CHRISTINA L. CLARK, RPR, CRR
                   United States Court Reporter
                200 N.W. Fourth Street, Suite 5419
                  Oklahoma City, Oklahoma 73102
        christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 17 of 23




presented in this case is that in March of 2017, the FBI had
some evidence that Mr. Varnell was schizophrenic, allegedly,
or might possibly be schizophrenic.
           THE COURT:    And he is commenting now on the nature
of that evidence and what came out of that underlying -- I
guess it was a Custer County case; is that right?
           MR. STONEMAN:     Yes, your Honor.     Mr. Varnell --
           THE COURT:    You brought it up in your motion so I am
going to listen to him.
           MS. BEHENNA:    All right.
           THE COURT:    I mean, I might not rely on anything he
is saying right now, but I'm going to let him say it.
     Go ahead.
           MR. STONEMAN:     And, really, that's the extent of
what I have to say, your Honor.       As an officer of the court,
that was our understanding of the nature of his alleged mental
illness is that he had previously attempted to avoid
prosecution and failed.
     And we submit that that's relevant for purposes of the
argument that they have made, which I would submit is the most
serious allegation, that we took advantage -- knowingly took
advantage of a paranoid schizophrenic, which is just not true.
     As to the other allegations in Mr. Varnell's motion
regarding the supplying of the materials and the knowledge to
build this device, the government stands on our previous

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 18 of 23




pleading that those are what then Judge Gorsuch described as
pre-prosaic stuff for sting operations.
      And we submit that, under the totality of the
circumstances, this defendant had made statements that he
wanted to blow up banks.      He made statements that he was
looking for a team.
      He made statements -- prior to the government knowing who
he was, he made statements that he had found another
like-minded person.     And we still don't know who that person
is.   We don't know what -- we don't know how he contacted that
person.
      In Mr. Varnell's motion, he describes those words as,
quote, mere fantasy.     And, your Honor, there are certain
crimes where maybe it is appropriate to do what Mr. Varnell
suggested, that we monitor, that we wait, and wait and see
what happens.
      And this is not -- this is not a person who is claiming
that he's going to cheat on his taxes.        This is a person who
has said, I want to blow up banks.        The time is now.        Where is
my team?
      And we submit that the government was under -- should not
be under any obligation to just assume that those are --
that's just mere fantasy.
      And, based on that and our brief, we submit that this
Court should deny Mr. Varnell's motion to dismiss.

                  CHRISTINA L. CLARK, RPR, CRR
                  United States Court Reporter
               200 N.W. Fourth Street, Suite 5419
                 Oklahoma City, Oklahoma 73102
       christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 19 of 23




           THE COURT:    All right.    Thank you, Counsel.
     Well, first, with respect to the Rule 29 motion, in
considering a motion for judgment of acquittal, the Court
views the evidence in the light most favorable to the
government.
     Judgment of acquittal is proper only if the evidence and
inferences therefrom are insufficient to permit a rational
trier of fact to find the essential elements of the crimes --
the crime or crimes beyond a reasonable doubt.
     In determining such a motion, the Court does not assess
the credibility of witnesses.
     Under this standard, the motion is denied.
     The Court is of the view that sufficient evidence has
been presented regarding the defendant's stated desire to use
explosives against property and persons, specifically banks;
the defendant's actions, in concert with others to act on that
desire; the defendant's participation in building what he
believed to be an explosive device, as well as evidence
regarding his previous experience in making homemade
explosives; and the defendant's actions to attempt to detonate
what he believed to be an operative explosive device.
     And all this, applying the standard that I just
announced, could be viewed to be consistent with a repeated
motive of the defendant of wanting to send a message that
would wake up the people of the country and possibly lead to

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 20 of 23




some type of antigovernment uprising.
     So, for these reasons, including the reasons cited by
counsel, the Court denies the Rule 29 motion.
     Having said that, the Court believes that, as it stands
now, the defendant is entitled to an entrapment defense
instruction.    And, as it stands now, the Court intends to give
such an instruction at the appropriate time.
     Turning to the motion that the Court reserved ruling on
until it could hear the government's evidence in its
case-in-chief -- and that's the motion to dismiss because of
outrageous government conduct -- the Court has reviewed all
the papers that have been filed, of course, as mentioned, and
I've also heard the evidence so far.
     The defense of outrageous government conduct -- and I use
that category of "defense" broadly because counsel recognize
in the briefing that this is an argument that perhaps has not
been fully embraced by the Tenth Circuit, but I think the
circuit has made clear that under the right circumstances it's
available.   Apparently, the circuit hasn't been presented with
those circumstances yet.
     But I have particularly noted the cases of United States
vs. Dyke, 718 F.3d 1282, Tenth Circuit 2013, and United States
vs. Pedraza 27 F.3d 1515, Tenth Circuit 1994, for guidance.
Primarily, I looked to Dyke.      In that case, the circuit says
that, although there is no precise definition or test for this

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 21 of 23




defense, the defendant must show either excessive government
involvement in creation of the crime or significant government
coercion to induce the crime.
     The circuit in Dyke goes on to explain that the first
stop in this determination is to examine the government's
conduct.   The Court says that cause to worry exists only when
the government engineers and directs the criminal enterprise
from start to finish.
     It says, quote:     By contrast, we have indicated that the
government is free to infiltrate an ongoing criminal
enterprise and to induce a defendant to repeat or continue a
crime or even to induce him to expand or extend previous
criminal activity.
     It goes on to say, quote:       Moreover, we have said the
government can suggest the illegal activity, can provide
supplies and expertise for the illegal activity, and can act
as both supplier and buyer in sales of illegal goods.
     The Court notes that the evidence of the defendant's
statements in the fall of 2016 before the inception of the
government's sting operation could certainly be characterized
as illegal activity.
     For instance, 18 United States Code Section 844(e)
prohibits using an instrument of interstate or foreign
commerce to make a threat to destroy a building by means of
fire or an explosive.

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 22 of 23




     And, certainly, by using the internet to communicate such
a threat at that time to his Facebook friend, Mr. Elisens, at
least it can be argued that the defendant was engaged in
criminal activity.
     Thus, the government using means to induce the defendant
to repeat or continue a crime or even to induce him to expand
or extend previous criminal activity seems to fall within the
parameters of what was discussed in the Dyke case.
     The Court is also mindful that the Court in Dyke said
that neither had it examined only the defendant's prior
conduct before the government's intervention.          It says, quote:
Our cases have often looked as well to how eagerly and
actively the defendant himself participated in the current
crime charged.
     Finally, the Court in Dyke notes that the circuit's
existing cases, quote:     Suggest that looking to the
defendant's predisposition, his past and current conduct, as
well as the government's behavior, is appropriate because what
qualifies as outrageous government conduct depends on an
appreciation of the totality of the circumstances and is
reserved for only the most egregious circumstances triggered
only when the circumstances are, when viewed in whole,
shocking, outrageous, and clearly intolerable, end quote.
     So applying these concepts and this guidance from what
the Court believes to be the most recent case from the Tenth

                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 269 Filed 05/09/19 Page 23 of 23




Circuit explaining the outrageous government conduct defense,
the Court is not convinced -- excuse me, bear with me -- the
Court is not convinced that the totality of the circumstances
here lead to a conclusion that the government's conduct is
shocking, outrageous, and clearly intolerable.
     Therefore, the motion to dismiss for outrageous
government conduct is denied.


                    (End of requested excerpt.)


                 CERTIFICATE OF OFFICIAL REPORTER
I, Christina L. Clark, Federal Official Realtime Court
Reporter, in and for the United States District Court for the
Western District of Oklahoma, do hereby certify that pursuant
to Section 753, Title 28, United States Code that the
foregoing is a true and correct transcript of the
stenographically reported proceedings held in the
above-entitled matter and that the transcript page format is
in conformance with the regulations of the Judicial Conference
of the United States.


     Dated this 15th day of March, 2019.


                                    s/CHRISTINA L. CLARK________
                                    Christina L. Clark, RPR, CRR


                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
